Citation Nr: 0312244	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-03 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 29, 1999, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969 and from January 1971 to January 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2003, the Board remanded 
the case to the RO for the issuance of a statement of the 
case (SOC).  The veteran perfected his appeal as to this 
matter in February 2003. 


FINDINGS OF FACT

1.  In rating decisions in October 1989, November 1990, March 
1991, and October 1993 the RO denied TDIU; the veteran either 
did not appeal, or did not timely perfect an appeal as to 
these determinations, and they became final.

2.  A November 5, 1997, medical report noted the veteran was 
totally disabled as a result of his service-connected 
disabilities.

3.  A claim for entitlement to TDIU was received by the RO on 
August 5, 1998.


CONCLUSION OF LAW

An effective date of November 5, 1997, but no earlier, for 
the grant of TDIU is warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran and his 
representative were notified of the VCAA provisions by 
correspondence dated in April 2001.  The RO has advised the 
veteran of the evidence necessary to substantiate his claim 
by various documents during the course of this appeal.  These 
documents adequately notified him of the evidence necessary 
to substantiate the matter on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Factual Background

VA records show that in October 1989 the RO, among other 
things, denied service connection for a psychiatric disorder 
and denied TDIU.  The RO also denied TDIU in a November 1990 
confirmed rating decision.  The veteran and his 
representative were notified of that determination and 
appellate rights by correspondence dated December 10, 1990.  
A notice of disagreement was submitted and an SOC was issued 
on February 5, 1991.  The veteran and his representative were 
notified that additional action was required to perfect the 
appeal.

In a March 1991 confirmed rating decision the RO again denied 
TDIU and the veteran and his representative were notified of 
the determination and appellate rights by correspondence 
dated April 3, 1991.  In May 1991, the veteran submitted a 
notice of disagreement from the RO's April 3, 1991, 
correspondence.  

In correspondence dated June 21, 1991, the RO notified the 
veteran and his representative that if he wished to continue 
his appeal he should complete an enclosed VA Form 1-9.  It 
was noted that an indication that he wished to continue the 
appeal had to be received by the RO by December 10, 1991.  
The record does not show that such correspondence was 
received within the requisite time period.

An additional SOC was issued on January 13, 1992, addressing, 
among other things, the issue of entitlement to TDIU.  The 
veteran and his representative were notified that additional 
action was required to perfect the appeal.  The record does 
not show that any correspondence expressing a desire to 
continue the appeal as to TDIU was received.  

In March 1992, the veteran requested entitlement to service 
connection for post-traumatic stress disorder (PTSD) and for 
the residuals of Agent Orange exposure.  

In November 1992, the RO, among other things, granted service 
connection for PTSD.  A 10 percent rating was assigned from 
February 27, 1992.  In correspondence dated in July 1993 the 
RO notified the veteran that he might be entitled to 
compensation at a 100 percent rate if he was unable to secure 
and follow substantially gainful occupation because of his 
service-connected disabilities.  

An October 1993 rating decision denied TDIU.  The veteran was 
notified of the determination and his appellate rights by 
correspondence dated October 26, 1993, and the RO received 
his notice of disagreement in November 1993.  Records of the 
Department of Health and Human Services, Social Security 
Administration (SSA) received in February 1998 show the 
veteran was found to be disabled and severely impaired as a 
result of degenerative joint disease and an anxiety-related 
disorder.  

A VA general medical examination in June 1997 included an 
opinion that the veteran would be able to work in a sedentary 
capacity.  It was noted that he would not be able to lift 
more than 20 pounds due to his right arm disability or climb 
ladders or stairs due to his left knee disorder, but that he 
could sit and perform a desk job if he were allowed to move 
about once or twice per hour.  A psychiatric examiner opined 
that the veteran's employment limitations were only minimally 
present for PTSD, and that from the standpoint of his PTSD he 
certainly could be employable in a work situation that had 
minimal social contact and no contact with the general 
public.  A Global Assessment of Functioning (GAF) score of 60 
was provided, which reflected mild to moderate impairment in 
social and occupational functioning. 

In a May 1998 rating decision, the RO again denied TDIU.  The 
medical evidence of record at the time of that decision 
included VA and non-VA medical opinions indicating both that 
the veteran was unemployable in even a sedentary occupation 
and that he was employable in a restricted environment.  The 
veteran's combined service-connected disability rating was 70 
percent.  A statement of the case was issued on May 22, 1998, 
and the veteran and his representative were notified that 
additional action was required to perfect the appeal; 
however, the record does not show any such action was taken 
within the requisite time period.

VA outpatient treatment records added to the veteran's claim 
file in May 1999 include a November 5, 1997, report noting 
the veteran had been totally disabled by his PTSD symptoms 
and had not been able to work.  A GAF score of 35 was 
provided, and it was noted the veteran had major problems in 
occupational functioning and could only drive short distances 
before experiencing pain.  A November 23, 1997, report noted 
severe depression with homicidal and suicidal ideation.  It 
was the examiner's opinion that the veteran was severely 
disabled with little support.  

On August 5, 1998, the RO received correspondence dated July 
29, 1998, in which the veteran submitted a document dated 
June 17, 1998, from a VA staff psychiatrist.  The veteran 
stated he was medically retired from employment because of 
his PTSD and injuries to his shoulder, neck, spine, and back.  
The June 1998 VA medical opinion noted the veteran continued 
to experience severe depression and suicidal ideation.  It 
was also noted that he experienced intrusive thoughts of 
trauma, nightmares, flashbacks, intense distress, 
psychological reactivity to at exposure to stimuli, avoidant 
symptoms, a reluctance to leave his home, diminished 
interests and enjoyment in activities, restricted range of 
affect, increased arousal symptoms, and serious problems 
maintaining relationships.  

On June 29, 1999, the RO received correspondence from the 
veteran, including a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability.  The 
veteran stated he had not worked since November 1989 as a 
result of his PTSD.  

VA compensation and pension examination in May 2000 included 
diagnoses of chronic PTSD and major depressive disorder, in 
remission.  The examiner stated the veteran was incapable of 
working because of his PTSD.  A GAF score of 47 for PTSD was 
provided, which the examiner noted was related to the 
veteran's difficulty sleeping, emotional numbing, social 
isolation, fear of loss of control of aggressive feelings, 
irritability, and chronic feelings of alienation.  

In July 2000, the RO, among other things, granted a 70 
percent rating for PTSD and TDIU.  The ratings were effective 
from June 29, 1999.  An October 2001 rating decision granted 
a 100 percent schedular rating for PTSD, effective from 
February 6, 2001.  

In December 2001, the veteran expressed disagreement with the 
assigned effective date of the grant of his unemployability 
claim.  He asserted his 100 percent unemployability claim had 
remained on appeal since 1989 or 1990.  In correspondence 
dated in November 2002 the veteran clarified that he did not 
wish to pursue any appeal other than entitlement to an 
earlier effective date for TDIU.  

Analysis

As a preliminary matter, the Board notes the Court has held 
that a claim for unemployability compensation was, in 
essence, an application for an increased rating.  See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. 
Brown, 7 Vet. App. 537 (1995).  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An earlier effective date may be assigned when it 
is factually ascertainable that an increase in disability 
occurred and the claim for increase was received within 1 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, 
the date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a).  

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b).  Competent private medical 
or lay evidence will be accepted as an informal claim if it 
shows a reasonable probability of entitlement to benefits.  
Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court has held the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Court has also held that a total rating based upon 
individual unemployability was not a basis for an award of 
service connection but was merely an alternate way to obtain 
a total disability rating without being rated 100 percent 
disabled under VA's Schedule for Rating Disabilities.  See 
Norris v. West, 12 Vet. App. 413, 420-421 (1999); see also 
Roberson v. Principi, 251 F.3d 1378 (2001).  The Court 
further held that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 
421.

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
and timely substantive or formal appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.202, 20.302.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant or the remainder of 
the one-year period from the date of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b); see also Roy v. Brown, 5 Vet. App. 554 
(1993).

The "proper completion and filing of a substantive appeal 
are the last actions the appellant needs to take to perfect 
an appeal."  38 C.F.R. § 20.202.  If there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108.

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2001).  The Court has held that, in the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions on degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  In 
order to reasonably raise a claim of clear and unmistakable 
error, the claimant must provide some degree of specificity 
as to the alleged error.  In addition, the claimant must 
offer some persuasive reasons as to why the result would have 
been manifestly different but for the alleged error, unless 
it is the kind of error that, if true, would be clear and 
unmistakable on its face.  Baldwin v. West, 15 Vet. App. 302 
(2001); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

VA records show the veteran did not perfect an appeal as to 
decisions denying TDIU subsequent to the issuance of 
statements of the case in February 1991, January 1992, and 
May 1998.  He was notified that additional action was 
required to continue these appeals, including by 
correspondence specifically addressing the matter sent to him 
in June 1991.  As he did not perfect appeals of the October 
1989, November 1990, March 1991, or October 1993 rating 
decisions, they became final and remain final unless there 
was clear and unmistakable error in the decisions.  Clear and 
unmistakable error in these rating decisions is neither 
alleged by the veteran nor evident.  These final decisions 
are now bars to effective dates for TDIU earlier than the 
decision dates based on evidence of record when they were 
made.

Based upon the evidence of record, the Board finds that an 
effective date of November 5, 1997, is warranted for the 
award of TDIU.  Although the veteran did not perfect an 
appeal as to this matter subsequent to the May 1998 statement 
of the case, the veteran submitted a new informal claim for 
TDIU on August 5, 1998.  Subsequent to the RO's receipt of 
that claim VA outpatient treatment records were obtained 
indicating the veteran was totally disabled because of his 
service-connected PTSD.  This opinion was later confirmed by 
VA medical opinions dated in June 1998 and May 2000.  In 
fact, while there were earlier dated medical opinions as to 
unemployability the November 5, 1997, report marks the 
beginning of a general agreement as to this matter.

As VA regulations allow for an effective date for an 
increased rating up to one year prior to the date of receipt 
of a claim, the grant of TDIU should be effective from 
November 5, 1997.  See 38 C.F.R. § 3.400(o)(2).  The Board 
notes that it was not factually ascertainable, based on 
evidence dated earlier that November 5, 1997, but within the 
one year period ending August 5, 1998, that the veteran was 
unemployable as a result of his service-connected 
disabilities.  Thus, a still earlier effective date for TDIU 
is not warranted.


ORDER

An effective date of November 5, 1997, for the grant of TDIU 
is granted, subject to the regulations governing the payment 
of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

